El Juez Asociado Sr. Hernández
emitió la opinión del Tribunal.
Con fecha cinco de los corrientes el abogado Don Eugenio Benitez Castaños, en representación de Juan Nepomuceno Nogueras y Juan del propio apellido, formuló ante esta Corte Suprema petición de auto de Certiorari, alegando que el pri-mero habia dado cuenta al Capitán de la Policía Insular Don Francisco Cabrera de que el día cuatro de Noviembre último, en el pueblo de Cayey, el individuo Lorenzo Vázquez le habia dirigido palabras insultantes, sin que el referido Capitán adoptara medida alguna para evitar que se repitieran los insultos y provocaciones del Vazquez, quien, alentado así por la impunidad, volvió á insultarlo y á provocarlo en momentos en que se encontraba en compañía de su hermano Juan Nogue-ras, originándose el altercado consiguiente, por cuyo motivo la Policía los detuvo conduciéndolos al Depósito Municipal y al día siguiente fueron denunciados los tres como perturba-dores de la paz pública, al Juez Municipal del referido pueblo, por el mismo Capitán Cabrera, denuncia que dió lugar á que los peticionarios prestaran declaración ante dicho Juez Municipal, relatando los hechos ocurridos y ofreciendo las pruebas *577que podían aducir de su inculpabilidad, habiéndoles exigido el Juez la caución de mil dollars para no turbar la paz contra El Pueblo de Puerto Pico, sin cumplir antes con lo prevenido en el artículo 67 del Código Penal y sin tomar el testimonio relativo á la acusación, por lo que siendo ilegal semejante pro-cedimiento, por haberse dejado de cumplir preceptos termi-nantes del Código citado, en lo que respecta á caución para no turbar la paz pública, suplican á esta Corte expida un auto de Certiorari á fin de que el Juez Municipal de Cayey remita las diligencias instruidas y en su vi^ta se resuelva con arreglo á derecho.
La Ley de la Asamblea Legislativa de 10 de Marzo del corriente año para autorizar autos de certiorari dice en su sección Ia.
£ÍE1 auto de certiorari es un auto expedido por un Tribunal Superior á otro inferior, por el cuál se exige del último la remisión al primero de una copia certificada de las dili-gencias pendientes en el Tribunal inferior ó los autos de al-guna causa ya terminada, en aquéllos casos en que el pro-cedimiento adoptado no esté de acuerdo con las prescrip-ciones de la Ley, y con objeto de terminar los procedimien-tos cuando el Tribunal inferior rehusare hacerlo fundado en bases erróneas.”
• No ha podido ser la intención del Legislador dar al auto de Certiorari un alcance tal, que mediante él puedan enmen-darse por un Tribunal Superior los errores de fondo ó de forma cometidos en un procedimiento por otro Tribunal inferior, cuando ese fin puede conseguirse por la interposición del recurso ordinario de apelación, pues si se aceptara la doctrina contraria, holgaría y sería supérfluo dicho recurso de apelación en los casos en que está autorizado por la ley.
Es cierto que el Código Penal en su Titulo 6°. establece un procedimiento especial relativo á caución para no turbar la paz pública y que en las secciones de ese titulo se hace caso omiso del recurso que quepa contra la resolución que dicte el *578Juez de Paz exigiendo fianza ó canción de que no se turbará la paz contra El Pueblo de Puerto Eico y particularmente contra el denunciante.
Para suplir ese silencio del Titulo 6o. del Código Penal, debe acudirse á la Ley de Enjuiciamiento Criminal que en su artículo 29, reformado por la Ley de la Asamblea Legis-lativa de T2 de Marzo de 1903 para enmendar, .adicionar y derogar artículos del Código de Enjuiciamiento Criminal, prescribe que .el acusado podrá apelar en el término de ter-cero día ante la Corte de Distrito del fallo del que resul-tare culpable; pero aún en el supuesto de qué se entendiera que el Código de Enjuiciamiento Criminal al otorgar el re-curso de apelación sólo se refiere de un modo expreso al caso en que por el Juez de Paz se imponga pena de multa ó de prisión ó ambas penas á lá vez, tal recurso debe reputarse extensivo al fallo en que se exija caución ó fiianza para no alterar la paz pública, pues el mismo fundamento hay para que así sea y por tanto eadem débet esse juris dispositio.
Actualmente en pueblos como el de Cayey el Juez Municipal ejerce las' funciones que antes correspondían á los Jueces de Paz y Jueces Municipales en los términos que pro-vee la Ley de la Asamblea Legislativa de 10 de Marzo último reorganizando el sistema judicial de Puerto Eico.
Los peticionarios, pues, han podido interponer recurso de apelación contra la resolución del Juez Municipal de Cayey, y por tanto no cabe expedir el auto de certiorari que solicitan.

Denegado.

Jueces concurrentes: Sres. Presidente Quiñones y Asocia-dos, Piguéras, MacLeary y Wolf.